Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of R.T.M. and I.M., Children          Appeal from the 354th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 79,495).
No. 06-14-00063-CV                                    Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 4, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk